          Case 1:19-cr-00166-VEC Document 277 Filed 03/17/21 Page 1 of 1
                                                                                 USDC SDNY
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                     DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                    DATE FILED: 3/17/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :        19-cr-166 (VEC)
                                                                :
 JOSE CABAN,                                                    :            ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on March 16, 2021, the parties appeared telephonically for a hearing on

Defendant’s motion seeking bail pursuant to 18 U.S.C. § 3142;

        IT IS HEREBY ORDERED that Defendant’s motion is DENIED for the reasons stated

on the record at the hearing. The Clerk of Court is respectfully requested to terminate the open

motion at Dkt. 270.



SO ORDERED.

Dated: March 17, 2021
      New York, NY
                                                                    ___________________________
                                                                      __________________________
                                                                         VALERIE CAPRONI
                                                                                    CAPRON   NI
                                                                      United States District Judge
